
	

114 HR 5001 IH: Flexibility in Electronic Health Record Reporting Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5001
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mrs. Ellmers of North Carolina (for herself, Mr. Tom Price of Georgia, Mrs. Blackburn, Mr. Kind, Mr. Rush, Ms. Matsui, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To continue the use of a 3-month quarter EHR reporting period for health care providers to
			 demonstrate meaningful use for 2016 under the Medicare and Medicaid EHR
			 incentive payment programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Flexibility in Electronic Health Record Reporting Act. 2.Continuing use of 3-month quarter EHR reporting periods for professionals and hospitals to demonstrate meaningful use for 2016 under the Medicare and Medicaid EHR incentive payment programsIn specifying the EHR reporting period under part 495 of title 42, Code of Federal Regulations, for purposes of titles XVIII and XIX of the Social Security Act, the Secretary of Health and Human Services shall continue through 2016 to permit the use of a 3-month quarter EHR reporting period to demonstrate meaningful use for purposes of such part, without regard to the payment year or the stage of meaningful use criteria involved.
		
